 420DECISIONSOF NATIONALLABOR RELATIONS BOARDServomation CorporationandAmalgamated Food &AlliedWorkersUnion,Local 56, AFL-CIO, a/wAmalgamated MeatCutters &Butcher Workmen ofN.A., AFL-CIO, Petitioner.Case 5-RC-9526October 14, 1976DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBy CHAIRMAN MURPHY AND MEMBERS PENELLOAND WALTHERPursuant to a Stipulation for Certification UponConsent Election executed by the parties and ap-proved by the Regional Director for Region 5 of theNational Labor Relations Board on November 12,1975, an election by secret ballot was conducted inthe above-entitled proceeding on December 18, 1975,under the direction and supervision of said RegionalDirector. The tally of ballots furnished the partiesshowed that, of approximately 25 eligible voters, 25ballots were cast of which 11 were for the Petitioner,11were against the Petitioner, and 3 were chal-lenged. The challenged ballots were sufficient to af-fect the results of the election. Thereafter timely ob-jections to the election were filed by both thePetitioner and the Employer.In accordance with Section 102.69 of the Board'sRules and Regulations, Series 8, as amended, theActing Regional Director completed an investigationof the objections and challenges and, thereafter, onFebruary 4, 1976, issued and duly served on the par-ties his report on challenges and objections. In hisreport, the Acting Regional Director recommendedto the Board that all three challenges be sustained;that the Petitioner's objection be overruled; and thatthe Employer's Objections 3 and 4 be sustained andthat the election be set aside and a second electiondirected. Thereafter, the Employer filed timely ex-ceptions to the Acting Regional Director's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labor organization involved claims to rep-resent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The parties stipulated and we find that the fol-lowing employees constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act:All full-time and regular part-time food serviceemployees employed by the Employer at its fa-cilities atWesley College in Dover, Delaware,excluding college and high school student em-ployees, casual and temporary employees, confi-dential employees, office clerical employees,guards and supervisors as defined in the Act.5.The Board has considered the Acting RegionalDirector's report, the Employer's exceptions thereto,and the entire record in this case and hereby adoptsthe Acting Regional Director's findings, conclusions,and recommendations only to the extent they areconsistent with the following:We adopt the Acting Regional Director's findingsand recommendations that Petitioner's objection beoverruled and that the challenges to the ballots ofKevin Baker, Florence Glod, and Stephanie Smail besustained in the absence of any exception thereto.However, we do not agree with the Acting RegionalDirector's action in refusing to permit the Employerto withdraw its objections and we consider such ac-tion to be an abuse of his discretion in the circum-stances of this case.Briefly, the facts show that the Employer advisedthe Acting Regional Director that, in the event a ma-jority of votes were not cast for the Petitioner, itwished to withdraw its objections. The Acting Re-gional Director thereafter sustained the challenges tothe three disputed ballots and thus determined that amajority of votes had not been cast for the Petitioner.The Acting Regional Director, however, refused toaccept the Employer's withdrawal of its objections.Instead, he utilized two of the Employer's objectionsasabasis for recommending-on yet anotherground-that the election which the Employer hadwon be set aside.In Objections 3 and 4, the Employer alleged thatan agent of the Petitioner, Dan Clark, was present inthe voting area and was improperly campaigningduring the period when the polls were open. The Act-ing Regional Director concluded that, while the evi-dence did not establish that Clark was an agent ofthe Petitioner, the parties had stipulated that Clarkwas a supervisor. Accordingly, the ActingRegionalDirector recommended setting aside the election onthe basis of the presence of a supervisor in the votingarea.226 NLRB No. 66 SERVOMATION CORP.In our judgment,the Acting Regional Director'srecommendation to set aside the election will not ef-fectuate the policies of theAct. Atthe present timeneitherpartyquestions the validity of the election.Petitioner has filed no exceptions to the Acting Re-gional Director's adverse findings,and the Employerhas requested that its previously filed objections bewithdrawn.The parties are thus satisfied with theelection results.Itmust not be forgotten that under the objectionsprocedure the parties concerned are vested with theresponsibility of deciding whether to contest the re-sults of an election.Thus, where no exceptional cir-cumstances appear, the Board has long held that inthe absence of timely objections it is error for a Re-gional Director to consider whether a party's con-duct interfered with the election,even though he mayhave reason to believe that employee rights may havebeen violated.'Analogously,ifafter initially filingobjections,a party changes its mind and no longerwishes to dispute- the election outcome,then theBoard should not continue to expend its valuabletime and resources absent` an overriding reason fordoing so.We find no such overriding interest here. Assum-ingarguendothat a supervisor was present in the vot-'SeeWalterE. Selck & Co., A Wholly-Owned Subsidiary of Giffin Indus-tries,Inc.,214 NLRB 653 (1974),and cases therein cited421ing area and was actively campaigning on behalf ofthe Petitioner, this means that a majority of the unitemployees didnotfavor union representation eventhough one of their supervisors was encouragingthem to do so. With the case in this posture, we thinkithighly unlikely that the results of the instant elec-tion incorrectly reflect the sentiments of the employ-ees, and in the absence of at the very least an objec-tion to this conduct by the Petitioner, we areunwilling to assume that such is the case.For the foregoing reasons we overrule the ActingRegional Director and accept the Employer's with-drawal of its objections. Since, in this posture, therecord shows that Petitioner did not receive a majori-ty of the valid votes cast in the election and there isno conduct which warrants setting aside the election,we shall issue a certification of results of election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots have not been cast for Amalgamated Foodand Allied Workers Union, Local 56, AFL-CIO, a/wAmalgamated Meat Cutters and Butcher Workmenof N.A., AFL-CIO, and that said labor organizationis not the exclusive representative of all the employ-ees, in the unit herein involved, within the meaningof Section 9(a) of the National Labor Relations Act,as amended.